DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed 07/25/2022 (hereafter “the amendment”) has been accepted and entered.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6,9-10, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leff (US4142634A) and further in view of Hatcher (US20090139890A1).

Regarding claim 1, Leff teaches an orienting assembly for a secondary packaging holding a plurality of containers, the assembly comprising (Fig. 1 shows cardboard container 11 having separators 10 for holding containers): 
a base portion having a plurality of container regions (regions of 10 which are contacted by the containers 15/16) and remaining non-container regions (regions of 10 which are not contacted by the containers 15/16);  Leff does not teach wherein one or more of the plurality of container regions is at least partially coated with a predetermined material such that a coefficient of friction at the coated container regions is higher compared to the remaining non-container regions, said predetermined material not being a bonding means.
Hatcher does teach wherein one or more of the plurality of container regions is at least partially coated with a predetermined material such that a coefficient of friction at the coated container regions is higher compared to the remaining non-container regions, said predetermined material not being a bonding means (Fig.1 and 5 shows a tray (100) having a plurality of container regions (at 120) that hold container and fig.5 shows the insert 120 having a smooth side 500 and opposite side 120b having a grip design 510 that facilitate grip on container which would have higher friction than the non-container regions of 100 as seen in fig.1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separator disclosed by Leff by adding a grip surface as disclosed by Hatcher in order to facilitate grip on objects disposed thereon. “If the side 120b is facing up it may facilitate grip on a serving container by reducing slippage of a food container if there is moisture on the insert or the food container. In some embodiments this may be used to reduce slippage of "sweating glasses.” (Hatcher, 0015)

Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Leff as modified in claim 1 further teaches wherein each of the container regions is a contact point capable of being in contact with a contact surface of at least one beverage container.

Regarding claim 3, the references as applied to claim 2 above discloses all the limitations substantially claimed. Leff as modified in claim 2 further teaches wherein the plurality of container regions comprising a plurality of space apart depressions, each shaped and adapted to receive a contact surface of one the beverage containers (Fig.2 shows separator 10 having plurality of interior portions 26 are depression as seen in fig.3 that are shaped and adapted to receive contact surface of one of the containers in fig.1 ).

Regarding claim 4, the references as applied to claim 2 above discloses all the limitations substantially claimed. Leff as modified in claim 1 further teaches wherein the contact surface is a bottom surface of the beverage container (see annotated fig.1 of Leff below).










Annotated Fig.1 of Leff

    PNG
    media_image1.png
    655
    603
    media_image1.png
    Greyscale


Regarding claim 5, the references as applied to claim 2 above discloses all the limitations substantially claimed. Leff as modified in claim 2 further teaches wherein the contact surface is a top surface of the beverage container (as seen in annotated fig.1 above the contact surface can be top surface of the container or bottom since the separators 10 are placed on top and bottom of the containers).

Regarding claim 6, the references as applied to claim 1 above discloses all the limitations substantially claimed. Leff as modified in claim 2 further teaches wherein the one or more coated container regions comprising a pattern adapted to further enhance the friction of coefficient of the coating material (Fig.5 of Hatcher shows 120b having a pattern design that will be configured to enhance the coefficient of friction. “opposite side 120b with a design 510 to facilitate grip on moist containers. In some embodiments this design may be a raised crosshatch or grid pattern.”- 0015, Hatcher).

Regarding claim 9, Leff teaches a secondary package for holding beverage containers, the packaging comprising (Fig.1 shows container 11): 
a primary container having a pair of horizontal surfaces including a top surface extended towards a bottom surface through a plurality of vertical sidewalls defining an inner surface there between; the primary container comprising (Fig.1 shows container 11 having horizontal surface that has a top surface 12 near the top of the cardboard container 11 that extends towards a bottom surfaces 13 through the side wall 14 defining an inner surface there between): 
one or more orienting assemblies according to claim 1 configured onto at least one of the said pair of horizontal surfaces such that an orientation of the containers contained within the primary container is maintained (Fig. 1 shows one or more separators 10 from claims 1 configured onto the horizontal surfaces that they maintain the containers in their orientations).

Regarding claim 10, the references as applied to claim 9 above discloses all the limitations substantially claimed. Leff as modified in claim 9 further teaches wherein the orienting assembly is configured onto the bottom horizontal surface of the primary container (Fig. 1 shows the separator 10 at the bottom horizontal surface of the container 11). 

Regarding claim 13, the references as applied to claim 9 above discloses all the limitations substantially claimed. Leff as modified in claim 9 further teaches wherein the secondary package comprising a carton formed of one or more material selected from but not limited to foldable blank, paperboard, cardboard, corrugated board, plastic, all kinds of paper, and the like (Fig. 1 container 11 is a corrugated cardboard container).

Regarding claim 14, the references as applied to claim 9 above discloses all the limitations substantially claimed. Leff as modified in claim 9 further teaches Container assembly comprising a plurality of containers (Fig. 1 and annotated fig. 1 above show the plurality of containers) and a secondary packaging according to claim 9 for holding said containers, wherein the vertical sidewalls are substantially as high as the containers (Fig.1 vertical sidewalls 14 are substantially as high as containers being held).

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 1 and further in view of Fricano (US4737390A).
Regarding claim 7, the references as applied to claim 1 above discloses all the limitations substantially claimed. Leff as modified in claim 1 does not teach wherein the predetermined material includes a coating liquid.
Fricano does teach wherein the predetermined material includes a coating liquid (“Non-slip coatings have been known for many years for a variety of finished industrial and consumer products. For example, articles can be painted with a finish coat which may include abrasive materials, such as silica, sand or other granular materials.” Col.1 lines 13-17). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grid pattern disclosed by Hatcher by adding the non-slip coating that can be painted as a liquid as disclosed by Fricano in order to create non-slip characteristics so the containers cannot slide off the tray or from the spots the use intend to apply the coating.

Regarding claim 8, the references as applied to claim 1 above discloses all the limitations substantially claimed. Leff as modified in claim 1 does not teach wherein the predetermined material further comprising one or more granular filler material embedded therein.
Fricano does teach wherein the predetermined material further comprising one or more granular filler material embedded therein (“Non-slip coatings have been known for many years for a variety of finished industrial and consumer products. For example, articles can be painted with a finish coat which may include abrasive materials, such as silica, sand or other granular materials. These granular materials, along with the resin binder, provide a rough surface which provides some non-slip characteristics.” Col.1 lines 13-20). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grid pattern disclosed by Hatcher by adding the granular material disclosed by Fricano in order to create non-slip characteristics so the containers cannot slide off the tray or from the spots the use intend to apply the coating.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 9 and further in view of Thompson (US20210269215A1).

Regarding claim 11, the references as applied to claim 9 above discloses all the limitations substantially claimed. Leff as modified in claim 9 does not teach wherein the orienting assembly is formed integrally within the top horizontal surface and / or bottom horizontal surface of the primary container.
Thompson does teach wherein the orienting assembly is formed integrally within the top horizontal surface and / or bottom horizontal surface of the primary container (Fig.5a shows the Wrap 300 that includes a top panel wall 311 which has holes 325 that are integrally formed on the top horizontal surface of the container and the holes are configured and adapted to engaged the neck portion of beverage 290). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separators disclosed by Leff  by integrally forming them on top horizontal surface as disclosed by Thompson in order to reduce steps it would be needed to retrieve the beverage container that are being stored since it would be integrally formed and the user merely needs to lift the top surface rather than removing the separator first as seen in Leff .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 9 and further in view of Gale (US5975300A).
Regarding claim 12, the references as applied to claim 9 above discloses all the limitations substantially claimed. Leff as modified in claim 9 does not teach wherein the orienting assembly is externally adhered to the top horizontal surface and / or the bottom horizontal surface.
Gale does teach wherein the orienting assembly is externally adhered to the top horizontal surface and / or the bottom horizontal surface (Fig. 1 the inserts 81,82,83, and 84 are adhered to the top and bottom horizontal surfaces by the adhesive lines 131). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separators disclosed by Leff by adding making the separator of top and bottom surfaces by adhering them as disclosed by Gale in order to make the retrieval of beverage containers that are stored inside the container since the top orienting assembly will be lifted by opening the top surface of the cardboard container. 

Response to Arguments
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the arugument that no teaching/motivation is provided to combine the two refences is not found persuasive since in Hatcher clearly states, “If the side 120b is facing up it may facilitate grip on a serving container by reducing slippage of a food container if there is moisture on the insert or the food container. In some embodiments this may be used to reduce slippage of "sweating glasses.” (Hatcher, 0015). Futhermore, Hatcher states the side 120b facilitate the gripping 
In response to applicant's argument that Hatcher is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hatcher inserts accomplish the same task of preventing the movement of the containers that are stored within. Furthermore, claim 1, as written and interpreted with BRI, does not state which predetermined material it needs to increase the friction between the “coated” sections vs “non-coated” section. Since both applied arts in claim 1, relate to storing container and prevent slippage both are considered in the field of endeavor. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional prior art regarding coating. Specifically, DE202007006183U1, teaching coating for the holders of bottles in the tray shown.
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735